The opinion of the Court was delivered by
Wardlaw, A. J.
The Act of 1866 ' concerning the Criminal Law, (13 Stat. 407, § 14,) in enumerating the subjects of petty larceny, includes “ any article of goods, choses in action, bank bills, bills receivable, chattels, or any article of personalty” — below the value of twenty *33dollars: the indictment bere charges that the defendant stole of the proper goods and chattels of the prosecutor, “a ten dollar bill of the currency of the country, commonly called paper money, of the value of ten dollars.” This seems to be a sufficient specification of the article stolen according to the precedents approved in the State vs. Smart, 4 Rich. 363; and the evidence that the bill “ was greenback and good money” is sufficient proof of value.
The motion is dismissed.
DunkiN, 0. J., and Inglis, A. J., concurred.

Motion dismissed.